Jun 19 2019 O6:48AM KENT BERNEY 920-885-5581 page 2

Kent M. BERNEY, Pu.D.
Licensed Psychologist

N6145 N. Salem Rd.
Beaver Dam, Wisconsin 53916

Wisconsin License #1266

Phone: (608) 469-2767
Fax: (920) 885-558]
E-mail: kentbemey@gmail.com

EDUCATION
Ph.D., 1985 University of Wisconsin, Madison, WI
Counseling Psychology
APA approved, 2/86
M.S., 1975 Eastern Washington University, Cheney, WA
Applied Psychology
B.S., 1970 Albion College, Albion, MI

Major: Psychology Minor: Sociology and Anthropology

EMPLOYMENT - PUBLIC/PRIVATE (1985 - Present)

 

Director of Psychology (1999-2010): Winnebago Mental Health Institute (WMHI), Winnebago, WI, 50%
time. Responsibilities: Clinical supervision of psychology staff (14 psychologists) and AODA staff,
supervision of forensic and civil evaluations; development and consultation of facility wide programs related
to all clinical aspects of WMHI. Administrative responsibilities related to the general operation of this 300-bed
state psychiatric hospital. Served as co-chair of WMHI Ethics Committee.

Forensic Evaluations (1989-Present):

* Criminal Evaluations: Not guilty by reason of mental discase or defect, competency to stand trial, and
conditional release evaluations pursuant to court orders and requests by public defenders, private attorneys
and prosecutors. Completed aver 2,000 criminal evaluations.

* Civil Evaluations: Appointed by the court for civil evaluations in over sixty Wisconsin counties,
Completed over 4,500 mental commitment evaluations and over 1,500 guardianship/protective placement
evaluations.

Supervision (1991-Present): Forensic supervision of Psychiatric Residents at UW-Madison Medical School
(2008-Present). Clinical supervision of doctoral and post doctoral students (1991-Present).

Psychotherapy (1985-Present): Treat adult and adolescent patients in individual psychotherapy. Perform
psychological and diagnostic evaluations.

 

Consultation Contracts:
* Marquette County Human Services, Montello, WI (2017-Present), Clinical supervision of staff.

* Green Lake County Human Services, Green Lake, WI (2015-Present). Clinical supervision of staff and
psychological evaluations.

* Jefferson County Court, Jefferson, WI (2003-Present). Court ordered psychological evaluations.

* Sauk County Court, Baraboo, W1 (1993-Present). Court ordered psychological evaluations.

Case 1:19-cr-00067-WCG Filed 06/21/19 Page 1of4 Document 10-1
Jun 19 2019 O6:48AM KENT BERNEY 920-885-5581 page 3

KENT M. BERNEY, PH.D, 2

 

CONSULTATION CONTRACTS: (continued)

* Columbia County Community Mental Health Center / 51.42 Board, Portage, WL.
(1998-Present). Court ordered psychological evaluations.

(1989-1996). Staff Psychologist. Responsibilities: Psychological and forensic evaluations re: custody,
competency, guardianships and differential diagnosis; staff consultation.

* Supreme Court of Wisconsin Board of Bar Examiners, Madison, W1(2003-Present). Evaluate individuals
applying for admission to the Wisconsin Bar for fitness to practice law.

OTHER PREVIOUS EMPLOYMENT
Dane County Juvenile Court, Madison, WI (2001-2015). Court ordered psychological evaluations.

Dane County Mental Health Clinical Assessment Unit, Madison, WI(1990-2014), Court ordered psychological
evaluations.

Juneau County Department of Human Services / 51.42 Board, Mauston, WI (1988-2007). Staff
Psychologist. Responsibilities: Psychological and forensic evaluations re; custody, competency, mental
commitments, guardianships and differential diagnosis; clinical supervision of mental health and AODA staff:
supervision of Social Services staff; clinical staffings,; psychotherapy; behavioral treatment planning for
Developmentally Disabled and clients with persistent mental illness; and consultation to the medical
community.

Sauk County Health Care Facility for Developmentally Disabled Unit(FDD), Reedsburg, W1(1990-2006),.
Psychological evaluations, development of behavioral treatment plans, staff training and supervision.

Nursing Home Contracts: (1988-2006). Continental Manor - Wisconsin Dells, WI. Colonial Manor,
Madison Convalescent Center, and City View Nursing Home - Madison, WI. Pleasant View Nursing Home -
Monroe, WI. Responsibilities: Psychological evaluations for diagnostic purposes and treatment planning.

Community Counseling Center, Madison, WI (2000-2005). Responsibilities: Psychotherapy and staff
supervision and psychological] evaluations.

Aspen Family Counseling, Portage, WI (1998-2005). Responsibilities: Psychotherapy and staff supervision
and psychological evaluations.

Social Security Administration, Federa] Government (1993-2004), Expert witness for Administrative Law
Hearings for Social Security Disability,

Social Security Administration, State of Wisconsin (1991-2001). Psychological evaluations for Social
Security Disability determination.

Southwest Counseling Center, Brodhead, WI (1995-1999), Clinical supervision of staff and evaluations,

Family Services, Madison, WI (1991-1995), Clinical supervision of all Alternative to Aggression staff.

Case 1:19-cr-00067-WCG Filed 06/21/19 Page 2of4 Document 10-1
Jun 19 2019 06:48AM KENT BERNEY 920-885-5581 page 4

Kent M. BERNEY, Pu.D. 3

 

PREVIOUS EMPLOYMENT: (continued)

University of Wisconsin, Waisman Center, Program on Aging, Madison, WI (1993-1994). Staff
psychologist on an evaluation team involved in a one year research project. Responsibilities: Psychological
evaluations with aging Developmentally Disabled individuals.

Beloit Convalescent Center FDD Unit (1988-1992). Psychological evaluations and weatment plan
development.

Adams County Unified Board 51.42 (1987-1988). Staff Psychologist. Responsibilities: Court ordered and
clinic psychological evaluations, clinical supervision of mental health and AODA staff and clinical staffings.

Instructor (1985). Department of Counseling Psychology, University of Wisconsin-Madison, Madison, WI.
Supervision of second year masters level students in practicum settings.

Residential Care and Psychological Services Coordinator (1980-1981). REFDF, Inc., Madison, WI.
Complete responsibility for all (28) direct care staff in a 96-bed residential Developmentally Disabled
Intermediate Care Facility, Psychological services: testing, evaluation, individual and family therapy. "M"
team member involving development of treatment philosophy, individual treatment plans and behavior
modification unit, Staff training and supervision of treatment implementation.

Staff Consultant (1981). RFDF, Inc., Madison, WI. Psychological evaluation and treatment recommendations
following state citations for lack of active treatment of the residential population.

Mental Health Coordinator (1979-1980). Lafayette County Unified Services, Darlington, WI. Primary
responsibility for intake and diagnostic procedures, clinical supervision, psychotherapy with all clients, except
those diagnosed alcoholic or Developmentally Disabled. Other duties included psychological testing, crisis
intervention, development of long-term care programs, community education, consultation with medical
facilities, programming planning and evaluation.

Psychotherapist (1975-1977). Community Mental Health Center, Spokane, WA. General outpatient therapy,
prescription dependency, emotionally disturbed unit. Individual, marital and group psychotherapy with the full
spectrum of psychopathologies. Crisis intervention, diagnosis and evaluation, special programs in drug
addiction and dependency, sexual dysfunction and assertiveness training. Clinical supervision of new
employees and students. Staff training in group and individual therapy techniques.

Program Consultant (1971). First United Methodist Church, Fairport, NY. Establishedand developed marital
counseling service.

Psychiatric Technician (1970-1971), Yankton State Hospital, Yankton, SD. Varied clinical duties including
marital, individual and group psychotherapy with adults, program planning and evaluation.

PUBLICATIONS

Aneuropsychological screening test derived from the Luria-Nebraska Neuropsychological Battery. Presented
at the 1986 Annual Meeting of the Wisconsin Psychological Association.

Aneuropsychological screening test derived from the Luria-Nebraska Neuropsychological Battery, (Abstract).

The Archives of Clinical Neuropsychology, 1, 1. (1986). Presented at the 1985 National Academy of
Neuropsychologists Annual Meeting.

Case 1:19-cr-00067-WCG Filed 06/21/19 Page 3 of4 Document 10-1
Jun 19 2019 06:48AM KENT BERNEY 920-885-5581 page 5

Kent M, Berney, PH.D. 4

 

PUBLICATIONS: (continued)

Cross-validation of the Luria-Nebraska Impairment Index, (Abstract), The Archives of Clinical
Neuropsychology, 1, 1. (1986). Presented at the 1985 National Academy of Neuropsychologists Annual

Meeting.
Long Term Memory Improvement: Confirming of a Finding by Piaget. Child Development, 40 (3), 845-857,
(1969).

AFFILIATIONS

Wisconsin Psychological Association

* Appointed member, Professional Issues/Ethics Cammittee (2000-2006)
« Chair, Professional Practices Committee (2003-2006)

Case 1:19-cr-00067-WCG Filed 06/21/19 Page 4of4 Document 10-1
